Exhibit 10.2

 


FREESTAR TECHNOLOGY CORPORATION
2007 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD


 
You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the FreeStar Technology Corporation 2007 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan shall have the
same defined meanings in this Notice.


Grantee’s Name:
 
                                                                                                                      
 
Award Number
                         
 Date of Award
                                                         
Vesting Commencement Date
                                          
Exercise Price per Share
                                          
Total Number of Shares Subject
to the Option (the “Shares”)
                                           
Type of Option:
     
                          
 Incentive Stock Option          
            X            
 Non-Qualified Stock Option  
Expiration Date:
     
                                                                             
Post-Termination Exercise Period:
Three
Months                                                                          
 




Vesting Schedule:
 
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan and the Option Agreement, the Option may be exercised, in whole
or in part, in accordance with the following schedule:
 

                                                                                                                                                                                                                                     

 
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 

 FreeStar Technology Corporation      By:
                                                                          
 Title:
                                                                          

 
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 18 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
 


Dated: _______, 2007                 Signed: 
__________                                                        
                                                                    Grantee
 
 

--------------------------------------------------------------------------------


 

FREESTAR TECHNOLOGY CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
 
1.     Grant of Option. FreeStar Technology Corporation (the “Company”), hereby
grants to the Grantee (the “Grantee”) named in the Notice of Stock Option Award
(the “Notice”), an option (the “Option”) to purchase the Total Number of Shares
of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and all of the terms and conditions of the
Company’s 2007 Stock Incentive Plan, as amended from time to time (the “Plan”),
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Option
Agreement.
 
2.     Exercise of Option.
 
(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 7 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction. The Grantee shall be subject to reasonable limitations on the
number of requested exercises during any monthly or weekly period as determined
by the Administrator. In no event shall the Company issue fractional Shares.
 
(b) Method of Exercise; Payment. The Option shall be exercisable only by
delivery of an Exercise Notice (attached as Exhibit A) which shall state the
election to exercise the Option, the whole number of Shares in respect of which
the Option is being exercised, and such other provisions as may be required by
the Administrator. The Exercise Notice shall be signed by the Grantee and shall
be delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price. Payment of
the Exercise Price shall be by any manner set forth in Section 8(b) of the Plan
at the election of the Grantee; provided, however, that such exercise method
does not then violate any Applicable Law and is accepted by the Administrator.
 
(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax, employment tax, and social security tax withholding obligations,
including, without limitation, such other tax obligations of the Grantee
incident to the receipt of Shares or the disqualifying disposition of Shares
received on exercise of an Incentive Stock Option. Upon exercise of the Option,
the Company or the Grantee’s employer may offset or withhold (from any amount
owed by the Company or the Grantee’s employer to the Grantee) or collect from
the Grantee or other person an amount sufficient to satisfy such tax obligations
and/or the employer’s withholding obligations.
 
3.     Termination of Continuous Service. In the event the Grantee’s Continuous
Service terminates, the Grantee may, to the extent otherwise so entitled at the
date of such termination (the “Termination Date”), exercise the Option during
the Post-Termination Exercise Period. In no event shall the Option be exercised
later than the Expiration Date set forth in the Notice.
 
4.     Disability or Death of Grantee. This Option shall be subject to Sections
8(c) and 8(d) of the Plan regarding exercise after death or disability.
 
5.     Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee.
 
6.     Term of Option. The Option may be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
 
7.     Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
 
   8.    Tax Consequences. Grantee has not been given, and is not relying upon,
any advice from the Company regarding the tax consequences of receiving or
exercising this Option. THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
 
9.      Entire Agreement. The Notice, the Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.

 

--------------------------------------------------------------------------------



EXHIBIT A
 
EXERCISE NOTICE
 
1.     Effective as of today, ______________, ___ the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase
___________ shares of the Common Stock (the “Shares”) of FreeStar Technology
Corporation (the “Company”) under and pursuant to the Company’s 2007 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Award Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated ______________, 20___. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Exercise
Notice.
 
2.     Representations of the Grantee. The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
 
3.     Rights as Shareholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate reasonably promptly after the Option
is exercised.
 
4.      Delivery of Payment. The Grantee herewith delivers to the Company the
full Exercise Price for the Shares. If Grantee elects to satisfy the Exercise
Price via any method permissible under Section 8(b) of the Plan (other than
payment in cash), Grantee shall attach a separate statement to this Exercise
Notice indicating the method, or combination of methods, selected.
 
5.     Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.
 
Submitted by:
 
 
Accepted by:
 
GRANTEE:
 
 
FREESTAR TECHNOLOGY CORPORATION
 
                                                                                                                                               
 
By:  
                                                                                                                                               
(Signature)
 
Title: 
                                                                                                                                               
Address:
 
     
                                                                                                                                                
     
                                                                                                                                                
     


